Citation Nr: 0611022	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-27 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel





INTRODUCTION

The veteran had active service from June 1947 until June 1950 
and from October 1950 until December 1951.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Buffalo, New York.  The April 2002 decision was a 
reconsideration of the same service connection claim that had 
previously been denied in June 2000 as not well-grounded.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, 2099, §7(b); VAOPGCPREC 3-2001 
(Jan. 22, 2001) (providing for reconsideration of claims, 
such as this one, that became final between July 14, 1999 and 
November 9, 2000, the date of the enactment of the VCAA, and 
were denied on the basis that they were not well-grounded).


FINDING OF FACT

Bilateral hearing loss disability was initially demonstrated 
years after service, and has not been shown by competent 
evidence to be causally related to the 
veteran's active service.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, an October 2001 letter from the agency 
of original jurisdiction (AOJ) to the appellant listed the 
evidence required to substantiate the claim and the division 
of responsibilities between the VA and the appellant in 
developing a claim.  Such letter specifically informed the 
veteran as to the need to establish the existence of a 
disability and a connection between the veteran's service and 
the disability.  While the law pertaining to disability 
rating and effective date were not provided in that 
communication or in any other correspondence, this omission 
is not prejudicial to the veteran.  Indeed, because service 
connection is denied in the instant decision, VA's failure to 
provide notice as to the degree of the disability has no 
adverse impact on the veteran.  Similarly, the failure to 
inform the veteran as to effective dates does not prejudice 
the veteran here.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the July 2004 Statement of 
the Case included such notice by citing § 3.159(b)(1).  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided after issuance of 
appropriate VCAA notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, VA examination reports, 
and VA treatment reports.  The Board notes that the veteran, 
in a July 2004 statement in support, stated that he had 
received treatment from a private physician.  The veteran 
said that this physician has passed away and he has no way of 
locating his associated medical records.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  Additionally, the Board has 
carefully reviewed the veteran's other statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that adequate efforts 
were undertaken by the RO in developing the veteran's claim.  
It is not felt that additional efforts are required under the 
VCAA.  
Legal criteria and analysis

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and an organic disease of the nervous system, including 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 
C.F.R.§§ 3.307, 3.309 (2005).

Service Connection

At the outset, the Board has considered whether presumptive 
service connection for chronic diseases is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), organic diseases 
of the nervous system, including sensorineural hearing loss, 
are regarded as chronic diseases.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of bilateral hearing loss within 
the applicable time period, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  

Having ruled out presumptive service connection in the 
instant case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  
According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service, or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Regarding the first requirement, that of a current 
disability, the Board notes that 38 C.F.R. § 3.385 defines 
when impaired hearing will be considered a "disability" for 
the purposes of applying the laws administered by VA.  That 
Code section states that hearing loss will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (HZ) is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.   

Based on the standard set forth in 38 C.F.R. § 3.385, the 
record establishes a current bilateral hearing loss 
"disability" for VA purposes subsequent to service.  The VA 
audiometric examination in June 2004 reported pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
105+
105+
90
90
100
RIGHT
30
50
50
55
75
 
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 0 percent in the left ear.  
The VA examiner diagnosed the veteran with mild sloping to 
severe mixed hearing loss from 250Hz - 8000Hz in the right 
ear and profound sensorineural hearing loss from 250Hz - 
8000Hz in the left ear.  Thus, the requirements of § 3.385 
have been met.

The veteran's service medical records demonstrate that he had 
normal hearing upon entrance and exit from service.  
Specifically, the veteran's service medical records revealed 
a bilateral 15/15 measurement on the whisper hearing test 
upon entrance into military service.  In November 1949, the 
veteran's medical history records show complaints of 
bilateral earaches for about three weeks with intermittent 
earache attacks spanning the previous one and a half years.  
He was diagnosed with otitis media, suppurative, acute.  In 
the same month, the veteran underwent bilateral myringotomy 
surgeries leaving both ear drums slightly retracted.  His 
June 1950 exit examination showed that the veteran rated 
15/15 bilaterally for both the whisper and spoken voice 
tests.  At this time, no perforation of the ear drums was 
noted.  The veteran's October 1950 examination for extended 
active duty noted a healed perforation of the right ear drum 
and another bilateral 15/15 score on the whisper hearing 
test.  On the accompanying report of medical history, the 
veteran marked affirmatively for severe eye, ear, nose, or 
throat trouble.  Later, in the same history report, he noted 
that he was treated for otitis media four times in the past 
year.  The November 1951 exit examination measured whisper 
and spoken voice tests as 15/15 bilaterally.  The Board notes 
that none of the above service examinations included any 
audiometric data.  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court of 
Appeals for Veterans Claims (Court) stated that the Court has 
held the above regulation, although prohibiting an award of 
service connection where audiometric test scores are within 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
In Hensley, id. at 157, citing CURRENT MEDICAL DIAGNOSIS & 
TREATMENT 110-11 (Stephen A. Schroeder et. al eds., 1988), the 
Court also indicated that the threshold for normal hearing 
was from 0 to 20 decibels, and that higher threshold levels 
revealed some degree of hearing loss.  In this case, no in-
service data shows abnormal hearing under the Hensly 
standard.

The Board finds that the notations on the report of medical 
history do not indicate hearing loss, but merely reflect the 
veteran's past treatment for otitis media without complaints 
of hearing loss.  The Board also finds that the myringotomies 
resolved the veteran's otitis media as evidenced by neither 
continuity nor chronicity.  Indeed, the service medical 
records are negative for complaints or findings concerning 
hearing loss after the bilateral myringotomies and throughout 
the remainder of the veteran's active duty. 

The first post-service complaint of hearing loss came in a 
September 1954 "Application for Hospital Treatment or 
Domiciliary Care."  The examining physician diagnosed the 
veteran with otitis media in the right ear.  The physician 
noted that the veteran had a history of recurrent pain on the 
right side of his face and right ear.  The physician also 
noted that the veteran had moderate impaired hearing loss in 
the right ear as a symptom of the otitis media, but the 
physician did not find a distinct and separate chronic 
hearing loss disability.  The Board finds that the hearing 
loss was a temporary symptom of the otitis media, but it was 
not a chronic disability as evidenced by the veteran's post-
service treatment records.  Indeed, after 1954, the next 
complaint, treatment, or diagnosis of hearing loss came over 
40 years later in an October 1999 VA audiological evaluation.  
The Board finds that in the absence of clinical demonstration 
of hearing loss in service, the initial demonstration of 
hearing loss in October 1999, other than associated with an 
acute episode of ear infection, is too remote from service to 
be reasonably related to service.

With respect to the next requirement of a service connection 
claim, a relationship between the current disability and an 
injury, disease, or event in-service, the Board finds this 
element has not been met for the following reasons.  In June 
2004, the veteran underwent a VA audiology examination.  The 
VA examiner had the claims file available for review.  After 
reviewing the claims file and performing the examination, the 
examiner opined it is not at least as likely as not that the 
veteran's hearing loss is related to military service noise 
exposure.  Instead, the examiner opined that the high 
frequency portion of the hearing loss is more likely related 
to chronic ear infections that have persisted throughout the 
years.  The Board finds the VA examiner's opinions to be 
probative because they followed an objective examination 
conducted after a review of the claims file and presented an 
alternative theory.  With respect to the examiners 
alternative theory, the Board notes that the service medical 
records do not reflect chronic ear infections.  Additionally, 
there is no competent evidence to refute his overall 
conclusion that the veteran's hearing loss is not causally 
related to in-service noise exposure.  The Boards also notes 
that the veteran's service medical records were negative for 
hearing loss complaints after his bilateral myringotomies and 
there is no objective demonstration of chronic ear 
infections.  Moreover, in the absence of a competent medical 
opinion of record that etiologically relates the veteran's 
current hearing loss to his in-service injury or disease, the 
Board cannot grant service connection.  

The Board acknowledges a VA treatment reported dated February 
2003.  The VA examiner, upon hearing statements by the 
veteran detailing his history of noise traumas in service, 
opined that is as likely as not that right-sided 
sensorineural hearing loss resulted from in-service noise 
trauma.  The examiner stated that the veteran's post service 
1998 and 2002 audiograms were reviewed.  There was no 
indication the examiner reviewed the veteran's service 
medical records, including reports of whispered voice testing 
showing no hearing loss, or post service clinical reports 
prior to 1998.  However, even if noise trauma during active 
service is conceded, the Board finds that the examiner relied 
only on lay history, provided to him by the veteran, when 
formulating his opinion.  As such, his opinion is not 
probative.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  Furthermore, 
there is no evidence that the examiner reviewed the veteran's 
claims file in conjunction with his examination and opinion.  
As described above, the veteran's service medial records are 
negative for complaints of hearing loss post-myringotomies.  
Therefore, the Board finds the February 2003 opinion is 
speculative and not probative, competent medical evidence.

Specifically, the veteran has also expressed an opinion as to 
the etiology of his bilateral hearing loss.  The veteran 
stated that his current bilateral hearing loss is due to the 
myringotomies performed during his military service.  The 
veteran submitted supporting statements made by him and his 
relatives that his current hearing loss is related to his 
military service.  The Board acknowledges these statements, 
but it notes that neither the veteran nor his relatives have 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, these lay opinions do not constitute competent 
medical evidence and lack probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In conclusion, while the veteran is shown to have a current 
disability, the Board observes that the record does not 
establish that the veteran's current bilateral hearing loss 
disability is etiologically related to an in-service injury 
or disease.  As noted above, only an acute ear infection was 
shown in service, and chronic bilateral hearing loss 
disability was initially demonstrated in 1999, over 45 years 
after his discharge from service.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for bilateral hearing loss disability is 
denied.






____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


